Paterson, J.
The defendant was indicted for libel. The court sustained a demurrer to the indictment, and the people have appealed.
We do not deem it necessary to set forth the allegations of the indictment. It is sufficient to say that the words of the publication alleged are not actionable per se, and that the indictment contains neither innuendo nor colloquium. This is an objection which can be taken by general demurrer, that the facts stated do not constitute a public offense. Where the publication is not a libel on its face, hut it is claimed that the language used has a covert meaning, it is necessary not only to allege and prove the slanderous or libelous sense in which the words were used by the defendant, but also *347that they were understood in the same sense by those to whom they were addressed. (Edwards v. Publishing Society, 99 Cal. 431.) This rule has been rigidly enforced here and elsewhere. (Maynard v. Fireman’s Fund Ins. Co., 34 Cal. 48; 91 Am. Dec. 672; 47 Cal. 207; People v. Isaacs, 1 N. Y. Crim. Rep. 149; Bloss v. Tobey, 2 Pick. 320.) We cannot determine from the allegations of the indictment what charge defendant made against Church, if he made any charge at all. It certainly does not charge him with violating any of his duties as a citizen, and the term “public prosecutor” does not necessarily mean district attorney or other prosecuting official, and if it were otherwise, there is nothing in the indictment to show that the district attorney was charged with the violation of any official duty.
Judgment affirmed.
Harrison, J., and Garoutte, J., concurred.